DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant Petitioned the Restriction filed 11/9/21 stating that the distinction set forth by the Examiner stating that destroying and degradation are distinct and arguing that they are “merely one form of another” (Pg. 1-2) and therefore not distinct and not restrictable.  A Decision was filed on 12/3/21, agreeing with Applicant and therefore the restriction has been withdrawn, however, newly applied rejections are necessitated with this decision and will be applied below.

In light of the Petition and Decision noted above, claims 1-20 remain in the application for prosecution thereof as the restriction has been withdrawn and all claims are being prosecuted.  Claim 21 has also been added, hence claims 1-21 remain in the application.  

In light of the amendment filed 11/9/21, the 35 USC 112 rejections have been withdrawn, however, with the restriction having been petitioned and withdrawn, the following rejections have been necessitated by the decision.  

In light of the amendment to the specification filed 11/9/21, the objection to the specification has been withdrawn.

Claim Rejections - 35 USC § 112
Claims 8,15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim is not further limiting as the independent claim 1 already recites thermal degradation of the heat activatable photosensitive compound causes structural damage.  The Examiner suggest deletion of the claim to avoid duplicate subject matter.
Regarding claim 15, the term “a subset” is unclear and confusing as to what is encompassed by a “subset”?  Clarification is requested.
Regarding claim 18, the term “dark” is vague and indefinite as what constitutes a “dark” environment.  The Examiner suggests reciting the definition of “dark” for clarity.

Double Patenting
Claims 15-20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1 and 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
This is applicable as both claims either recite destroying or degrading including UV light and then heat to alter the conductivity of the nanostructure.  The Examiner had restricted these claims as being distinct, however, Applicant petitioned and succeeded that they are not distinct but in fact “merely one form of another” and hence the rejection is applied because the claims are not distinct and therefore not further limiting.

Applicant is advised that should claims 1 and 10 be found allowable, claims 15-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claims 1-8 and 10-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ding et al. (2008/02902979) in combination with Crivello (4,108,747).
Ding et al. (2008/02902979) teaches transparent conductive materials and coatings, methods and production thereof.  Ding et al. (2008/02902979) teaches a composition including conductive structures, binder and photosensitive materials [0011]-[0012],[0019].  The composition also includes a polar solvent [0061].  Ding et al. (2008/02902979) teaches applying the coating composition and exposing the coating to UV with the use of a mask which also would remove the solvent [0073],[0096],[0097].  Irradiation by UV would also facilitate the photosensitive material to decompose, i.e. degrade [0060]. 
Ding et al. (2008/02902979) fails to teach after irradiation heating in a dark environment at a second temperature.
Crivello (4,108,747) teaches curable compositions and method of curing using cationically polymerizable compositions useful in coatings and curing by UV light (abstract).   Crivello (4,108,747) teaches after treating with UV light the coating can be treated again by heating (Examples 1-5).
Therefore it would have been obvious for one skilled in the art before the invention was filed to have modified Ding et al. (2008/02902979) process to include a 
Regarding claims 1,15 and 19, the use of the same photosensitive compound including a phot acid generator (claim 11) and the same claimed compound including the claimed iodonium and triaryl sulfonium salts triazine [0058] (recited in claims 12 and 14) would suggest similar degradation/destroying of the compound upon exposure to UV light and/or heat.
Regarding claim 2, Crivello (4,108,747) teaches the second temperature as high as 120C while silent with respect to the UV treatment.  The Examiner takes the position that the UV treatment in either Ding et al. (2008/02902979) in combination with Crivello (4,108,747) could be less than the 120C and hence would meet the claimed limitation absent a showing to the contrary.
Regarding claims 3-5, the Examiner takes the position that since the processes and the materials are the same that the claimed difference in haze and light transmission would be achieved.  In addition, Ding et al. (2008/02902979) teaches improved transparency and conductivity [0074].
Regarding claims 6, the nanostructures would remain present and hence the conductivity of the film.
Regarding claim 7, the conductivity of the coating would suggest no structural damage to the conductive nanostructures in the unmasked areas.

Regarding claims 10 and 16, the unmasked region would inherently be more conductive as the process steps and materials are the same absent a showing to the contrary.
Regarding claim 11, Ding et al. (2008/02902979) teaches photosensitive compound to be a photo acid generator [0027].
Regarding claim 12-14, Crivello (4,108,747) teaches the claimed iodonium and triaryl sulfonium salts and Ding et al. (2008/02902979) teaches generating free radicals counter ions upon irradiation with UV and activation thereof [0027] and triazine [0058].
Regarding claims 17 and 20, Crivello (4,108,747) teaches treating by UC light and then by heat in a polymerizable composition. 
Regarding claim 18, the dark environment would be met by the furnace where the treatment would be performed as this would prevent sunlight being in an enclosed chamber.
Regarding claim 21, Ding et al. (2008/02902979) teaches a composition including a polar solvent and this would include a polar index of at least 4 as the solvents are the same or similar [0061].

Response to Amendment
Applicant's arguments filed 11/9/21 have been fully considered but they are not persuasive.
Applicant argued that the prior art fails to teach that structural damage would occur when UV light and/or heat is exposed to a photopolymerizable composition including a photosensitive compound.
While the Examiner acknowledges the fact that the prior art fails to explicitly teach the photosensitive compound to be degraded or decomposed being exposed to UV light and/or heat, the Examiner has taken the position that this is what a photosensitive compound is utilized in a composition so as to be “altered” upon exposed to UV light and /or heat and hence would be inherent that the compound would be degraded and/.or destroyed thereby altering the conductivity of the composition that includes such a photosensitive compound.  

Applicant argued that the rejection fails to teach or show that the photosensitive compound is actually a heat-activatable photosensitive compound that would degrade or be altered by UV light and/or heat.
The Examiner disagrees.  As detailed above, the Examiner has pointed out that the claimed photosensitive compounds are the same as those utilized in the prior art (see claims 12-14) and hence would react the same and be degradable and/or destroyed when exposed to UV light and/or heat.  If Applicant disagrees, the Examiner request Applicant to provide reasonings on how similar materials would not react similarly when exposed to the same UV light and/or heat.  Upon such a showing, the Examiner will reconsider his position.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715